654 S.E.2d 701 (2007)
STATE of North Carolina
v.
German GARCIA.
No. 421P07.
Supreme Court of North Carolina.
November 8, 2007.
German Garcia, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Susan Doyle, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 20th day of August 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Johnston County, the following order was entered and *702 is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 8th day of November 2007."